Title: To George Washington from John Harvie, 5 August 1785
From: Harvie, John
To: Washington, George



Dr Sr
Land Office [Richmond] Augt 5th 1785

The Attorney General directed the mode of Entering your Caveat against the Heirs and Devises of Michael Cresup decd on their Survey upon your tract of Land call’d the Round Bottom. and I now Inclose you a Summons from the Clk of the General Court which you will be pleas’d to forward to the Sherif of the County where any of the Divisees reside—& if they live out of the State, I should think that the Sherif of the County where the Land Lyes will be the proper Officer to make the Return of their not being Inhabitants, upon which Return the process will be by proclamation published in the papers—The names’ of the Divisees I believe are Luther Martin & Mary his wife, Elizabeth Cresap & Sarah Cresap which had titles be Inclos’d

on the Back of the Summmons for the Information of the Sherif. I have the Honour to be Sir Yr most obt H. servt

Jno. Harvie


Note[:] I am told it is ⟨illegible⟩ of the General Court to Dismiss Summon’s upon caveat unless this Summons is Return’d to their Clks office by the 6th Day of the terms—yet if the Summons come dureing their Sitting the Cause will be Reinstated. Since Writeing this Letter I have seen the clk of the General Court & have got him to Insert the names of Divisees in the Summons. J.H.

